Name: Commission Regulation (EEC) No 3656/81 of 15 December 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 81 Official Journal of the European Communities No L 368/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3656/81 of 15 December 1981 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out in the Annexes hereto; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation ( EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 3474/80 ( 6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( x), as last amended by the Act of Accession of Greece, and in particular Article 6 ( 7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ( 2 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Article 1 Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 7 thereof, In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies specified in Annex I shall deliver butteroil as food aid on the special terms set out in the Annexes hereto . Having regard to Council Regulation (EEC) No 1401/81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food- aid programme (4 ), and in particular Article 7 thereof, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (^ OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 119 , 15 . 5 . 1979, p . 5 . ( 3 ) OJ No L 134 , 31 . 5 . 1980, p . 14 . ( 4) OJ No L 141 , 27. 5 . 1981 , p . 5 . ( 5) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 6) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 368/2 Official Journal of the European Communities 23 . 12 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Commission Poul DALSAGER Member of the Commission 23 . 12 . 81 Official Journal of the European Communities No L 368/3 ANNEX / ( ») Consignment A " B C D 1 . Application of Council Regu ­ lations : - ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 240 tonnes 225 tonnes 170 tonnes 140 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note ( 4 ) See note ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 No L 368/4 Official Journal of the European Communities 23 . 12 . 81 Consignment E F G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 240 tonnes 250 tonnes 180 tonnes 130 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note ( 4 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594 ) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368/5 Consignment I K L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b) affectation (EEC ) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 172 tonnes 250 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 31 December 1981 Delivery February 1982 Delivery March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 11 January 1982 No L 368/6 Official Journal of the European Communities 23 . 12 . 81 Consignment M N O 1 . Application of Council Regu ­ lations : - ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b) affectation (EEC) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 140 tonnes 312 tonnes 70 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in May 1982 Delivery in February 1982 Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7 ) U. Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368 /7 Consignment P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2 . 3 . Beneficiary Country of destination ^J- Ghana 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 8 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Ghana' 9 . Delivery period Delivery as soon as possible and before 31 December 1981 10 . Stage and place of delivery Community port of loading operating a rÃ ©gulÃ ¢t service with the recipient country ( 7 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  \ No L 368/8 Official Journal of the European Communities 23 . 12 . 81 Consignment R S 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme) (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1313 / 80 (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination UNHCR Chad j Philippines 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique EuropÃ ©enne / Action de l'UNHCR au Tchad' ' 'Butteroil / Gift of the European Econo ­ mic Community to the Philippines / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1981 Delivery in January 1982 10 . Stage and place of delivery Delivered to N'Djamena Community port of loading operating a regular service with the recipient country ( 7 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) ChargÃ © de mission du HCR Ã N'Djamena , sous couvert de UNHCR, boÃ ®te postale 836 , YaoundÃ © , Cameroon 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 23 . 12 . 81 Official Journal of the European Communities No L 368/9 Consignment T 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 939 / 79 ( 1979 programme ) ( b ) affectation (EEC) No 940 / 79 (general reserve ) 2 . Beneficiary ICRC 3 . Country of destination El Salvador 4 . Total quantity of the con ­ signment 90 tonnes. 5 . Intervention agency responsible for delivery Danish 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ELS 7 / Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Acajutla' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Port of unloading Acajutla ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) DelegaciÃ ³n del ComitÃ © internacional de la Cruz-Roja , c / o Cruz-Roja salvadoreÃ ±a , centro de Gobierno , 17 calle Poniente y avenida Henri Dunant , San Salvador ( 9 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 368/10 Official Journal of the European Communities 23 . 12 . 81 Consignment U V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1313 / 80 2 . Beneficiary r Upper Volta 3 . Country of destination i J 4 . Total quantity of the con ­ signment 57 tonnes 30 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Delivered to Ouagadougou Delivered to Bobodioulasso 11 . Representative of the beneficiary responsible for reception ( 3 ) Commandant responsable , sous-direc ­ teur du matÃ ©riel , ministÃ ¨re de la santÃ © , Ouagadougou MÃ ©decin-chef du secteur de Bobodiou ­ lasso ( reprÃ ©sentant le ministÃ ¨re de la santÃ © ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 23 . 12 . 81 Official Journal of the European Communities No L 368/11 Consignment X Y 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme) (b ) affectation (EEC) No 1313 / 80 2 . Beneficiary r Upper Volta 3 . Country of destination 4 . Total quantity of the con ­ signment Five tonnes Eight tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /oÃ ­ packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Delivered to Banfora Delivered to Koudougou 11 . Representative of the beneficiary responsible for reception ( 3 ) MÃ ©decin-chef du secteur de Banfora ( reprÃ ©sentant le ministÃ ¨re de la santÃ ©) MÃ ©decin-chef du secteur de Koudougou ( reprÃ ©sentant le ministÃ ¨re de la santÃ © ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 368 / 12 Official Journal of the European Communities 23 . 12 . 81 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . ( 2) Other than those set out in Annex II to Regulation (EEC) No 303 /77. ( 3 ) Only in the case of delivery ' to the port of unloading' and ' free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77). (4) As regards the part quantities for Jibuti , Ethiopia , Jordan , Kenya, Lebanon, Uganda, Sudan, Uruguay and Zaire, the successful tenderer must deliver the product on pallets , the dimensions of which will be communicated to him directly by the representative of the beneficiaires . ( 5) As regards the part quantities for Chile, Ecuador, Paraguay and Uruguay, the successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Spanish . ( 6) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part quantity , made out in the language indicated by the beneficiaires . ( 7) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 8 ) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg ( to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 9) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a) Consignee ; ( b) DelegaciÃ ³n del ComitÃ © internacional de la Cruz-Roja, Hotel El Salvador Sheraton, PO Box 06 1068 , San Salvador.' The successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin and a health certificate made out in Spanish and a pro forma invoice mentioning: 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre 1980 (Art. 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos ' . 23 . 12 . 81 Official Journal of the European Communities No L 368/ 13 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij j TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsl and Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 240 40 Caritas belgica AlgÃ ©rie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du secours inter ­ national de Caritas catholica / Pour distribu ­ tion gratuite en AlgÃ ©rie / Caritas belgica / 70200 / Algiers 180 World Council of Churches AlgÃ ©rie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Conseil Ã cumÃ © ­ nique des Ã ©glises / Pour distribution gratuite en AlgÃ ©rie / WCC / 70700 / Algers 10 Catholic Relief Service (CRS ) Tunisie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Tunisie / Cathwell / 70110 / Tunis 10 Catholic Relief Service (CRS) Tunisie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Tunisie / Cathwell / 70111 / Tunis B 225 25 World Council of Churches ZaÃ ¯re Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Conseil Ã cumÃ © ­ nique des Ã ©glises / Pour distribution gratuite au ZaÃ ¯re / WCC / 70703 / Matadi 200 Caritas belgica ZaÃ ¯re Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du secours inter ­ national de Caritas catholica / Pour distribu ­ tion gratuite au ZaÃ ¯re / Caritas belgica / 70204 / Matadi C 170 50 Catholic Relief Service (CRS ) Dominica Butteroil / Gift of the European Economic Community / Action of Catholic Relief Service / For free distribution in Dominica / Cathwell / 70104 / Port of Roseau No L 368/14 Official Journal of the European Communities 23 . 12:81 Parti TotalmÃ ¦ngde (i tons) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 20 Catholic Relief Service (CRS ) Jamaica Butteroil / Gift of the European Economic Community / Action of Catholic Relief Service / For free distribution in Jamaica / Cathwell / 70107 / Kingston 100 Protos v.z.w. HaÃ ¯ti Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de Protos / Pour distribution gratuite en HaÃ ¯ti / Protos / 71500 / Port-au-Prince D 140 40 Catholic Relief Service (CRS) Ecuador Butteroil / DonaciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Ecuador / Cathwell / 70105 / Guayaquil 15 Catholic Relief Service (CRS ) Uruguay . Butteroil / DonaciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Uruguay / Cathwell / 70112 / Montevideo 15 Catholic Relief Service (CRS) Uruguay Butteroil / DonaciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Uruguay / Cathwell / 70113 / Montevideo 20 Caritas belgica Chile Butteroil / DonaciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n de secours international de Caritas catholica / Destinado a la distribu ­ ciÃ ³n gratuita en Chile / Caritas belgica / 70201 / Talcahuano 50 Caritas belgica Paraguay Butteroil / DonaciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n de secours international de Caritas catholica / Destinado a la cjistribu ­ ciÃ ³n gratuita en Paraguay / Caritas belgica / 70203 / Asuncion E 240 50 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Uganda Butteroil / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / For free distribution in Uganda / DKW / 72303 / Kampala via Mombasa 30 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Uganda Butteroil / Gift of the European Economic Community / Action ofDiakonischesWerk der EKD / For free distribution in Uganda / DKW / 72302 / Kampala via Mombasa 23 . 12 . 81 Official Journal of the European Communities No L 368/15 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita . ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden . ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 20 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Uganda Butteroil / Gift of the European Economic Community / Action ofDiakonisches Werk der EKD / For free distribution in Uganda / DKW / 72304 / Kampala via Mombasa 20 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Sudan Butteroil / Gift of the European Economic Community / Action ofDiakonisches Werk der EKD / For free distribution in the Sudan / DKW / 72305 / Juba via Mombasa 60 Caritas italiana Uganda Butteroil / Gift of the European Economic Community / Action of Caritas italiana / For free distribution in Uganda / Caritas italiana / 70600 / Kampala via Mombasa 30 Caritas italiana Sudan Butteroil / Gift of the European Economic Community / Action of Caritas italiana / For free distribution in the Sudan / Caritas italiana / 70601 / Juba via Mombasa 30 Caritas italiana Sudan Butteroil / Gift of the European Economic Community / Action of Caritas italiana / For free distribution in the Sudan / Caritas italiana / 70602 / Port Sudan F 250 50 World Council of Churches Kenya Butteroil / Gift of the European Economic Community / Action of World Council of Churches / For free distribution in Kenya / WCC / 70701 / Mombasa 40 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Kenya Butteroil / Gift of the European Economic Community / Action ofDiakonisches Werk der EKD / For free distribution in Kenya / DKW / 72300 / Mombasa 20 World Council of Churches Liban Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Conseil Ã cumÃ © ­ nique des Ã glises / Pour distribution gratuite au Liban / WCC / 70702 / Beyrouth 100 World Vision of Europe Ethiopia Butteroil / Gift of the European Economic Community / Action of World Vision of Europe / For free distribution in Ethiopia / WVE / 73100 / Assab No L 368 / 16 Official Journal of the European Communities 23 . 12 . 81 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Totalmaengde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 20 Caritas belgica Djibouti Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du secours interna ­ tional de Caritas catholica / Pour distribution gratuite Ã Djibouti / Caritas belgica / 70202 / Djibouti 20 Catholic Relief Service (CRS ) Jordan Butteroil / Gift of the European Economic Community / Action of Catholic Relief Service / For free distribution in Jordan / Cathwell / 70108 / Aqaba G 180 150 Catholic Relief Service ( CRS ) Haute-Volta Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Haute-Volta / Cathwell / 70106 / Haute-Vol ­ ta via Abidjan 30 SOS-Sahel Inter ­ national (France ) Haute-Volta Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de SOS-Sahel / Pour distribution gratuite en Haute-Volta / Sahel / 73000 / Haute-Volta via Abidjan H 130 30 SOS-Sahel Inter ­ national (France ) Mauritanie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de SOS-Sahel / Pour distribution gratuite en Mauritanie / Sahel / 73001 / Nouakchott 50 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Mauritanie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action de Diakonisches Werk der EKD / Pour distribution gratuite en Mauritanie / DKW / 72301 / Nouakchott 50 Catholic Relief Service (CRS ) Mauritanie Butteroil / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Mauri ­ tanie / Cathwell / 70109 / Mauritanie via Dakar I 172 World Food Pro ­ gramme Tanzania Tanzania 2247 / Butteroil / Dar es-Salaam or Tanga / Gift of the European Economic Com ­ munity / Action of the World Food Pro ­ gramme 23 . 12 . 81 Official Journal of the European Communities No L 368/ 17 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking K 250 150 World Food Pro ­ gramme Tanzania Tanzania 2247 / Butteroil / Dar es-Salaam or Tanga / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 100 World Food Pro ­ gramme Tanzania Tanzania 2298 / Butteroil / Zanzibar / Gift of the European Economic Community / Action of the World Food Programme L 50 World Food Pro ­ gramme Tanzania Tanzania 2298 / Butteroil / Zanzibar / Gift of the European Economic Community / Action of the World Food Programme M 140 World Food Pro ­ gramme Tanzania Tanzania 2247 / Butteroil / Dar es-Salaam / Gift of the European Economic Community / Action of the World Food Programme N 312 47 World Food Pro ­ gramme "Syria Syria 2261 / Butteroil / Lattakia / Gift of the European Economic Community / Action of the World Food Programme 210 World Food Pro ­ gramme Syria Syria 2511 / Butteroil / Lattakia / Gift of the European Economic Community / Action of the World Food Programme 55 World Food Pro ­ gramme Mozambique Mozambique 2477 / Butteroil / Maputo / Gift of the European Economic Community / Action of the World Food Programme O 70 World Food Pro ­ gramme Angola Angola 2507 / Butteroil / Luanda / Gift of the European Economic Community / Action of the World Food Programme